DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-8, 10-14, 18-22, 25-27, 29 and 31-40.

Applicants' arguments, filed 08/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14, 18-22, 25-27, 29 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claims 1, 13, 21 and 31 recites said copolymer or said terpolymer in the form of an injectable liquid having an inherent viscosity of 0.9 to 1.4 dl/g. The claims fail to comply with the written description requirement since the specification does not appear to disclose such limitation. The specification at best discloses in paragraph [0009] wherein the terpolymer may have an intrinsic viscosity from 0.90 to 1.2 dL/g. 
The specification does not disclose wherein the terpolymer in the form of an injectable liquid has an inherent viscosity. The specification at best discloses wherein the terpolymer in itself has an inherent viscosity of from 0.90 to 1.2 dL/g. 
Also, the specification does not disclose an inherent viscosity range for the copolymer. The specification only discloses an inherent viscosity range for the terpolymer.
Additionally, the specification does not disclose an inherent viscosity range of 0.9 to 1.4 dl/g. At best the specification discloses an inherent viscosity range of 0.9 to 1.2 dl/g. 

Claim 36 recites wherein said injectable liquid has an intrinsic viscosity from 0.90 to 1.2 dl/g. The claims fail to comply with the written description requirement since the specification does not appear to disclose such limitation. The specification at best discloses in paragraph [0009] wherein the terpolymer may have an intrinsic viscosity from 0.90 to 1.2 dL/g. The specification does not disclose wherein the injectable liquid has an inherent viscosity. The specification at best discloses wherein the terpolymer in itself has an inherent viscosity of from 0.90 to 1.2 dL/g. 

Claim 38 recites wherein said formulation is configured to maintain a normalized average intraocular pressure (IOP) in the eye at or below 100% over 90 days. The claim fails to comply with the written description requirement since the specification does not appear to show support for such limitation. Applicant remarked that such limitation is supported by Fig. 10 of the specification; however, Fig. 10 shows IOP values up till 14 weeks. The claim reciting over 90 days includes a length of time over 14 weeks. The specification does not disclose wherein after 14 weeks IOP will be at or below 90 days. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 18-22, 25-27, 29, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 21 recite nanoparticle comprising a copolymer and/or terpolymer. The claims further recite wherein the copolymer or terpolymer is in the form of an injectable liquid. The claims are indefinite since it is unclear how the copolymer or terpolymer may be in the form of an injectable liquid and form a nanoparticle, which is solid or semi-solid. 

Claims 35 and 39 recite the limitation "said copolymer". There is insufficient antecedent basis for this limitation in the claim. Claim 33, which both claims 35 and 39 depend from, do not recite a formulation comprising a copolymer. Therefore, it is unclear what “said copolymer” in claims 35 and 39 is referencing to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4, 8, 10-12 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009), as evidenced by Venkatraman et al. (US 2012/0283391, Nov. 8, 2012).
Chen et al. disclose an injectable depot composition with dual mechanisms of release rate control for sustained beneficial agent delivery in a patient. The composition includes bioerodible particles and an injectable depot vehicle containing a bioerodible polymer in an organic solvent. The bioerodible particles are dispersed in the depot vehicle and contain a beneficial agent (i.e. bioactive agent) and a release rate controlling agent (abstract). With release control contribution by both the property of the depot vehicle and the property of the bioerodible particles, the composition of the depot vehicle and the composition of the bioerodible particles can be selected to achieve the burst and release profile desired (¶ [0026]). The polymers for forming the depot vehicle can also be used to form the depot particles (¶ [0097]). The particles may be formulated by encapsulating the release rate controlling agent and beneficial agent with a biodegradable polymer to form depot particles. The depot particles can have a particle size of about 1 to about 250 microns (¶ [0100]). Suitable polymers include, but are not limited to, polylactides, polyglycolides, and copolymers, terpolymers and mixtures thereof (¶ [0105]). Presently preferred polymers are polylactides, that is, a lactic acid-based polymer. The term “lactic acid” includes the isomers L-lactic acid, D-lactic acid, DL-lactic acid, and lactide (¶ [0106]). Examples of useful polymers include, but are not limited to, poly-L-lactide-co-trimethylene carbonate (i.e. copolymer comprising repeating units of trimethylene carbonate (TMC) and L-lactide) (¶ [0109]). The polymer is present in the vehicle composition in an amount ranging from about 5 to about 90% by weight (¶ [0111]). Suitable organic solvents include triacetin (i.e. 1,2,3-triacetoxypropane) (claim 17). Other components may be present in the composition to the extent they are desired or provide useful properties to the composition, such as polyethylene glycol (i.e. pharmaceutically acceptable excipient) (¶ [0138]). The composition of the depot vehicle and the composition of the bioerodible particles can be selected to achieve the burst and release profile desired. For example, the solvent and the depot polymer can be selected depending on whether a fast release is desired. A solvent that is quickly replaced by aqueous medium when implanted would result in fast release initially (¶ [0077]). Polymer/solvent ratio affects initial burst (¶ [0073]). The depot particles can be incorporated into an injectable depot vehicle that will gel after introduction into the implant site (¶ [0097]). With solvent-based depot compositions containing a polymer dissolved in a solvent, the composition solidifies after injection as solvent diffuses from the depot. Since these compositions are non-viscous, a large percentage of drug is released as the system forms by diffusion of the solvent, as a “burst” effect (¶ [0014]). As bodily fluid gradually penetrates the composition providing an aqueous environment to the beneficial agent in the particle, the beneficial agent is released to the subject over a prolonged period of time (¶ [0042]). The beneficial agent may be released for period of from about 24 hours to about 180 days (¶ [0135]). Suitable beneficial agents which may be delivered include ocular drugs (¶ [0126]). It is desirable to inject the composition through needles ranging from 16 gauge and higher (¶ [0103]). To form a dispersion of particles of the beneficial agent in the depot vehicle formed from the polymer and solvent, any conventional low shear device can be used such as a Ross double planetary mixer at ambient conditions (¶ [0133]).
Chen et al. differ from the instant claims insofar as not disclosing wherein the injectable depot composition comprises a polylactide, trimethylene carbonate, polyglycolic acid terpolymer. 
	However, Pacetti et al. disclose an amorphous terpolymer for coating on an implantable device for controlling release of drug (abstract). The terpolymer comprises units derived from a lactide, glycolide, and a low glass transition temperature monomer. The lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer. The terpolymer has a weight average molecular weight from 20 K Daltons to about 600 K Daltons (claim 1). Suitable low glass transition temperature monomers include trimethylene carbonate (claim 5). The low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer (claim 3). The coating is degradable (¶ [0008]). The lactide may be D,L-lactide (claim 1).
	The depot vehicle of Chen et al. may comprise bioerodible polymers. The bioerodible polymer may be a terpolymer of polylactides and polyglycolides. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the terpolymer of Pacetti et al. into the injectable depot composition of Chen et al. since the terpolymer of Pacetti et al. is a known and effective bioerodible terpolymer of polylactides and polyglycolides that also controls the release of drugs as taught by Pacetti et al.  
In regards to instant claims 1 and 31 reciting wherein the terpolymer comprises 3-19 wt. % PGA and wherein the PLA:TMC weight ratio is from 3.25:1 to 0.75:1, Pacetti et al. disclose wherein the lactide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, the glycolide has a ratio from about 5-80% by weight of the total monomers forming the terpolymer, and the low glass transition temperature monomer has a ratio from about 5-60% by weight of the total monomers forming the terpolymer. Therefore, it would have been obvious to have a terpolymer comprise, for example, 10% glycolide (i.e. PGA), 60% lactide (i.e. PLA), and 30% low glass transition temperature monomer (e.g. TMC), wherein the ratio of lactide (i.e. PLA) to low glass transition temperature monomer (e.g. TMC) is 2:1. 
In regards to instant claims 1 and 31 reciting wherein the copolymer or terpolymer is in the form of an injectable liquid having an inherent viscosity of 0.9 to 1.4 dl/g, Chen et al. disclose in paragraph [0077] wherein the composition of the depot vehicle and the composition of the bioerodible particles can be selected to achieve the burst and release profile desired. Chen et al. also disclose in paragraph [0073] wherein polymer/solvent ratio affects release profile. Therefore, depending on the release profile desired it would have been obvious to one of ordinary skill in the art to have arrived at a copolymer or terpolymer in liquid form. In regards to an inherent viscosity of 0.9 to 1.4 dl/g, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed inherent viscosity after arriving at a desired release profile. 
In regards to instant claims 1 and 31 reciting a sustained-release formulation, Chen et al. disclose that with solvent-based depot compositions containing a polymer dissolved in a solvent, the composition solidifies after injection as solvent diffuses from the depot. As bodily fluid gradually penetrates the composition providing an aqueous environment to the beneficial agent in the particle, the beneficial agent is released to the subject over a prolonged period of time (¶ [0042]). Therefore, the composition of Chen et al. is a sustained-release composition. 
In regards to instant claim 1 recites wherein the injectable liquid solidifies in a tissue bed in the form of a solid gel structure, as discussed above, it would have been obvious to one of ordinary skill in the art to have arrived at a copolymer or terpolymer in the form of an injectable liquid depending on the release rate desired. Chen et al. disclose in paragraph [0014] that with a solvent-based depot composition, the composition solidifies after injection as solvent diffuses from the depot. Therefore, it would have been obvious to one of ordinary skill in the art that the copolymer or terpolymer in the form of an injectable liquid solidifies in a tissue bed. It would have been obvious to one of ordinary skill in the art that the copolymer or terpolymer solidifies in the form a solid gel structure since Chen et al. disclose in paragraph [0097] wherein the injectable depot vehicle will gel after introduction into the implant site.
In regards to instant claim 31 reciting wherein the composition comprises a copolymer and a terpolymer blend, Chen et al. disclose wherein the polymer may be a mixture of polymers. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising poly-l-lactide-co-trimethylene carbonate and the terpolymer of Pacetti et al.
In regards to instant claim 31 reciting at least 50 wt. % of a copolymer comprising repeating units of trimethylene carbonate (TMC) and lactide, Chen et al. disclose wherein the biocompatible polymer is present in the gel vehicle composition in an amount ranging from about 5 to about 90% by weight. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated poly-l-lactide-co-trimethylene carbonate and the terpolymer of Pacetti et al. in amounts within that range, which would include at least 50% poly-l-lactide-co-trimethylene carbonate.
In regards to instant claim 32 reciting a solvent consisting of triacetin (i.e. 1,2,3-triacetoxypropane), Chen et al. disclose wherein the organic solvent may be triacetin in claim 17. Furthermore, Chen et al. disclose in paragraph [0112] wherein suitable solvents will substantially restrict the uptake of water by the implant and may be characterized as immiscible in water, i.e., having a solubility or miscibility in water of at most 7% by weight. Chen et al. then disclose in paragraph [0060] wherein triacetin is considered to have a solubility limit of 7%. As such, it would have been obvious to one of ordinary skill in the art that the composition of Chen et al. may comprise triacetin as the only solvent. 
In regards to instant claim 2 reciting wherein said bioactive agent has a half-life of release from said injectable bioabsorbable polymer greater than 30 days, Chen et al. disclose releasing the beneficial agent for periods of about 180 days. Therefore, it would have been obvious to one of ordinary skill in the art that the beneficial agent may have a half-life of release from the composition of greater than 30 days.
In regard to instant claim 3 reciting wherein the copolymer has an amorphous segment and crystalline segment, as evidenced by Venkatraman et al., in A-B-A triblock copolymers, ε-caprolactone and trimethyl carbonate are amorphous central blocks and L-lactide is a crystalline block (¶ [0004]). Therefore, the poly-l-lactide-co-trimethylene carbonate of Chen et al. has an amorphous segment and a crystalline segment since it comprises lactide, which is crystalline, and trimethylene carbonate, which is amphorous, as evidenced by Venkatraman et al.
In regards to instant claim 11 reciting wherein the sustained-release formulation is a delayed-release formulation in vivo or in situ, Chen et al. disclose wherein the beneficial agent is released to a subject over a prolonged period of time when body fluid penetrates the composition. Therefore, since body fluid is required to release the beneficial agent for prolong delivery, it would have been obvious to one of ordinary skill in the art that the composition of Chen et al. is a delayed-release formulation in vivo. 
In regards to instant claim 12 reciting wherein said formulation forms a solid gel structure which allows for delayed release of the bioactive agent, Chen et al. disclose wherein the depot vehicle may gel after introduction into the implant site. Thus, Chen et al. disclose a solid gel structure. Also, Chen et al. disclose wherein non-viscous compositions allows for a large percentage of drug to be released. Therefore, it would have been obvious to one of ordinary skill in the art that a solid gel structure allows for delayed release of the bioactive agent.
	In regards to instant claim 34 reciting wherein the formulation is used to treat ocular disease and instant claim 37 reciting wherein the tissue bed is an eye, Chen et al. disclose wherein the injectable depot composition comprises ocular drugs as beneficial agents. Therefore, it would have been obvious to one of ordinary skill in the art that the injectable depot composition may be administered to an eye to treat ocular disease. 
	In regards to instant claim 38 reciting wherein the formulation is configured to maintain a normalized average intraocular pressure (IOP) in the eye at or below 100% over 90 days, Fig. 10 of the instant specification shows wherein TMC-based formulations (circular and x data points in Fig. 10) maintained the normalized average IOP at or below 100% over 14 weeks. By contrast, the PLGA-based formulation (unfilled square data points in Fig. 10) exhibited a normalized average IOP well above 100% over 14 weeks. As such, since Chen et al. disclose a TMC-based formulation, one of ordinary skill in the art would reasonably conclude that the composition of Chen et al. maintains a normalized average intraocular pressure (IOP) in the eye at or below 100% over 90 days like the claimed invention. 

2.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009) and further in view of Buchholz (US 5,610,266, Mar. 11, 1997).
	The teachings of Chen et al. and Pacetti et al. are discussed above. Chen et al. and Pacetti et al. do not disclose wherein the composition comprises a copolymer comprising D,L-PLA and TMC.
	However, Buchholz discloses a copolymer comprising trimethylenecarbonate and D,L-lactide units wherein said copolymer contains more than 30% D,L-lactide units (claim 1). The copolymer contains between about 30% and 96% D,L-lactide (claim 2). The copolymer is suitable for use in the form of carriers for drugs or as retarding aids for active substance release systems in which controlled release of the drug is desired. In active substance release systems of this kind it is desirable that the carrier material should dissolve during or after the release of the active substance leaving no undesirable or even pharmacologically harmful residues in the tissue (col. 3, lines 51-58). Possible methods of charging the copolymers with active substance or of designing the active substance release system from the outset in order to achieve the desired release characteristics are known from the prior art (col. 3, lines 62-66). Copolymers of trimethylenecarbonate (TMC) with lactides such as L-lactide are known from the prior art (col. 1, lines 25-27). However, the prior art contains no references to the use of trimethylenecarbonate (TMC) with D.L-lactide (col. 1, lines 53-55). 
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. The composition of Chen et al. comprises copolymers of polylactide. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the copolymer comprising trimethylenecarbonate and D,L-lactide units of Buchholz into the composition of Chen et al. since the copolymer of Buccholz is a known and effective polylactide copolymer that functions as a carrier for drugs and also controls the release of drugs as taught by Buchholz. 
	In regards to instant claim 6 reciting wherein the copolymer comprises from 45 to 60 wt. % PLA and from 40 to 55 wt. % TMC and instant claim 7 reciting D,L-PLA and TMC in a weight ratio of 50:50, Buchholz discloses wherein the copolymer of trimethylene carbonate and D,L-lactide comprises about 30 and 96% D,L-lactide. Therefore, it would have been obvious to one of ordinary skill in the art to have a copolymer of trimethylene carbonate and D,L-lactide comprise, for example, 50% D,L-lactide, which would then also mean the copolymer comprises 50% trimethylene carbonate. 

3.	Claims 5 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009) and further in view of Donovan (US 2017/0216529, Aug. 3, 2017).
	The teachings of Chen et al. and Pacetti et al. are discussed above. Chen et al. and Pacetti et al. do not disclose wherein the composition has a glide force of 120 N or less.
	However, Donovan discloses intracutaneous and/or subcutaneous injection of pastes (¶ [0003]). The paste was loaded into glass syringes and the force required to deliver the paste from the syringes was measured (¶ [0096]). Lower injection force facilitates delivery and improves overall ease-of-administration (¶ [0097]). The mean injection glide force was 12.38 N for a 0.5 mL syringe and 22.44 N for a 1.00 mL syringe (Table 3). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Chen et al. to have a glide force of 12.38 N or 22.44 N since the composition is an injectable composition and this a known and effective glide force for injectable compositions and a low glide force facilitates delivery and improves overall ease-of-administration as taught by Donovan. 

4.	Claims 13, 14, 18-22, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0196415, Aug. 23, 2007) in view of Pacetti et al. (US 2009/0104241, Apr. 23, 2009) and further in view of Shah et al. (US 2008/ 0166411, Jul. 10, 2008), Schwartz et al. (US 2003/0223957, Dec. 4, 2003), Bills et al. (US 6,398,761, Jun. 4, 2002), and Buchholz (US 5,610,266, Mar. 11, 1997).
The teachings of Chen et al. and Pacetti et al. are discussed above. Chen et al. and Pacetti et al. do not disclose wherein do not disclose wherein the depot particles are nanoparticles. 
	However, Shah et al. disclose an injectable depot formulation comprising a pharmaceutically effective amount of a compound. The compound is in the form of nanoparticles having an average particle size of less than about 2000 nm (¶ [0049]).
	Chen et al. disclose wherein the depot particles can have particle size of about 1 to about 250 microns. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art that the depot particles of Chen et al. may be nanoparticles since the depot particle of Chen et al. may be 1 µm (1000 nm) and particle sizes of less than about 2000 nm (2 µm) are injectable nanoparticles as taught by Shah et al.  
The combined teachings of Chen et al., Pacetti et al., and Shah et al. do not disclose wherein the depot particle comprises a polyethylene glycol amine and wherein the depot vehicle comprises a polyethylene glycol succinimidyl glutarate (i.e. cross-linkable polyethylene glycol).
However, Schwartz et al. disclose applying a polymer precursor to an ocular defect (claim 1). Suitable polymer precursors include tetra-amino polyethylene glycol (i.e. a polyethylene glycol amine) (¶ [0049) and PEG di-succinimidyl glutarate (i.e. a polyethylene glycol succinimidyl glutarate) (¶ [0100]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated tetra-amino polyethylene glycol and PEG di-succinimidyl glutarate into the composition of Chen et al. since the composition comprises bioerodible polymers and ocular drugs and these are known polymers suitable and effective for ocular delivery as taught by Schwartz et al. Chen et al. disclose wherein the polymer for forming the depot vehicle may be used to form the depot particles, but does not disclose wherein that is required. Therefore, since both the depot vehicle and depot particles comprise polymers wherein the polymers do not need to be the same, it would have been obvious to one of ordinary skill in the art to have incorporated, for example, tetra-amino polyethylene glycol (i.e. a polyethylene glycol amine) into the depot particle (i.e. first portion) and PEG di-succinimidyl glutarate (i.e. a polyethylene glycol succinimidyl glutarate) (i.e. cross-linkable polyethylene glycol) into the depot vehicle (i.e. second portion). 
The combined teachings of Chen et al., Pacetti et al., Shah et al., and Schwartz et al. do not disclose wherein the depot vehicle (second portion) and depot particles (first portion) are separated from one another in a syringe. 
However, Bills et al. disclose a syringe for mixing a first and a second material together and delivering the mixed materials. The syringe has a dual barrel cartridge (col. 2, lines 50-552). The materials are separated until brought together for mixing (col. 2, lines 56-57). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the composition of Chen et al. into a dual barrel syringe wherein the depot vehicle (second portion) is separated from the depot particles (first portion) since Chen et al. disclose wherein the dispersion of depot particles in the depot vehicle is formed from mixing the two components and a dual barrel syringe is a known and effective apparatus for mixing two materials while also being able to deliver the mixed material as taught by Bill et al.
The combined teachings of Chen et al., Pacetti et al., Shah et al., and Schwartz et al., and Bill et al. do not disclose wherein the copolymer comprises 45 to 60 wt. % PLA and from 40 to 55 wt. % TMC.
	However, Buchholz discloses a copolymer comprising trimethylenecarbonate and D,L-lactide units wherein said copolymer contains more than 30% D,L-lactide units (claim 1). The copolymer contains between about 30% and 96% D,L-lactide (claim 2). The copolymer is suitable for use in the form of carriers for drugs or as retarding aids for active substance release systems in which controlled release of the drug is desired. In active substance release systems of this kind it is desirable that the carrier material should dissolve during or after the release of the active substance leaving no undesirable or even pharmacologically harmful residues in the tissue (col. 3, lines 51-58). Possible methods of charging the copolymers with active substance or of designing the active substance release system from the outset in order to achieve the desired release characteristics are known from the prior art (col. 3, lines 62-66). Copolymers of trimethylenecarbonate (TMC) with lactides such as L-lactide are known from the prior art (col. 1, lines 25-27). However, the prior art contains no references to the use of trimethylenecarbonate (TMC) with D.L-lactide (col. 1, lines 53-55). 
Buchholz discloses wherein a copolymer of trimethylene carbonate and D,L-lactide comprising about 30 and 96% D,L-lactide. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a copolymer of trimethylene carbonate and polylactide comprising, for example, 75% lactide, which would then also mean the copolymer comprises 25% trimethylene carbonate, into the composition of Chen et al. since this is a known and effective polylactide copolymer that functions as a carrier for drugs and also controls the release of drugs as taught by Buchholz. 
In regards to instant claim 13 reciting wherein the first portion and the second portion forms a rigid hydrogel with the nanoparticle entrapped therein, the composition of the prior art comprises substantially the same copolymer and/or terpolymer and cross-linkable polyethylene glycol as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of the prior art to form a rigid hydrogel with nanoparticle entrapped therein like the claimed invention. 
In regards to instant claim 21 reciting wherein the tissue bed is an eye, Chen et al. disclose wherein the injectable depot composition comprises ocular drugs as the beneficial agents. Therefore, it would have been obvious to one of ordinary skill in the art that the injectable depot composition may be administered to an eye. 

Response to Arguments
	Applicant argues that Chen’s depot vehicle is a gel, not the claimed injectable liquid. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not require the depot vehicle of Chen to be an injectable liquid. The instant claims as recited requires for a formulation to comprise an injectable liquid. Furthermore, even if the instant claims require the depot vehicle of Chen to be an injectable liquid, Applicant’s argument is unpersuasive. Chen discloses wherein the composition of the depot vehicle can be selected to achieve the burst and release profile desired. Chen further disclose wherein polymer/solvent ratio affects release profile. Therefore, depending on the release profile desired it would have been obvious to one of ordinary skill in the art to have arrived at a copolymer or terpolymer in liquid form. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Chen does not disclose a depot vehicle including copolymer or terpolymer having an inherent viscosity of 0.9 to 1.4 dl/g.
The Examiner does not find Applicant’s argument to be persuasive. It would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed inherent viscosity after arriving at a desired release profile. As such, Applicant’s argument is unpersuasive. 

Applicant argues that as detailed in the Declaration of Robert Cleek, the average measured viscosities of the copolymer and terpolymer are 34.35 ad 19.54 poise. Chen discloses that the viscous gel formed by mixing the polymer and the solvent typically exhibits a viscosity of from about 100 to about 200,000 poise. As such, an inherent viscosity of 0.9 to 1.4 dl/g is outside of the range of inherent viscosity of the gel formulation in Chen.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Chen discloses wherein the composition of the depot vehicle and the bioerodible particles can be selected to achieve the burst and release profile desired. Thus, it would have been obvious to one of ordinary skill in the art that the composition of Chen is not limited to a viscous gel and can be a liquid depending on the burst and release profile desired. As such Applicant’s argument is unpersuasive.

Response to Declaration
  Declarant’s argument is discussed above. 

Conclusion
Claims 1-8, 10-14, 18-22, 25-27, 29 and 31-40 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612